Citation Nr: 1218704	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than September 23, 2008, for the assignment of a 10 percent evaluation for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the evaluation of residuals of TBI to 10 percent, effective December 11, 2008. 

Following the August 2009 rating decision, the Veteran appealed the effective date assigned for his increased rating.  In April 2010, the RO awarded an effective date of September 23, 2008.  As this effective date does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the earlier effective date issue is currently on appeal.  See 38 C.F.R. § 20.200 (2011).  

In March 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 19.  The Board notes that no evidence has been submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed rating decision dated November 8, 1979, the RO denied a compensable disability evaluation for residuals of TBI.

2.  A change in the law, effective October 23, 2008, amended the evaluation criteria for TBI claims.

3.  The Veteran filed a claim for an increased evaluation for residuals of TBI on December 11, 2008.

4.  In an August 2009 rating decision, the RO increased the evaluation of the service-connected residuals of TBI to 10 percent, effective December 11, 2008.

5.  In an April 2010 rating decision, the RO changed the effective date for the 10 percent evaluation to September 23, 2008.  

6.  The record is devoid of any documents obtained during the period between November 1979 and September 2008 which could constitute a formal or informal claim for an increased evaluation for residuals of TBI.  

7.  The earliest date that it was factually ascertainable that the Veteran's service-connected residuals of TBI increased in severity (that entitlement to the increased disability rating of 10 percent was evident) is June 3, 2009.
 

CONCLUSION OF LAW

The criteria for an effective date earlier than September 23, 2008 for the assignment of a 10 percent evaluation for residuals of TBI have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.114(a)(1), 3.155, 3.157(b)(1) and (2), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in April 2009 complied with VA's duty to notify the Veteran with regards to the earlier effective date issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  VA has also provided him the opportunity to give testimony before the Board.  The Veteran has submitted lay statements.  He has not indicated, and the record does not contain information, that he is in receipt of disability benefits from the Social Security Administration or that other evidence pertinent to his claim should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  Analysis

The Veteran seeks an earlier effective date for the grant of a 10 percent evaluation for residuals of TBI.  He appears to contend that the effective date for residuals of TBI should be retroactive to the date of the original grant of service connection.  Correspondence dated in May 2009 contains the following statement:  "I have had a big change in my life since the accident in 1953 this took place while I was considered on line duty as stated on included forms so it does seem I should be capable of some compensation for the many years of the problems that was [sic] caused from that head injury."  In his September 2009 notice of disagreement (NOD), the Veteran wrote "I had thought that this award was going to be retroactive . . . this injury did take place many years ago."  

Historically, in June 1954, the RO granted service connection for residuals of TBI and awarded a noncompensable evaluation, effective March 3, 1954.  In November 1979, the RO continued the noncompensable evaluation.  The Veteran's claim for an increased evaluation for service-connected residuals of TBI was received on December 11, 2008.  The August 2009 rating decision increased the evaluation to 10 percent, effective December 11, 2008.  In an April 2010 rating decision, the RO changed the effective date to September 23, 2008 pursuant to 38 C.F.R. § 3.114(a), which concerns liberalizing laws and issues.

In general, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).  However, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2011).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2011).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2011).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a service-connected disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2011).  

A claimant or representative must file an NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination.  Otherwise, that determination will become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011). 

Where compensation is increased pursuant to a liberalizing law or issue, the effective date of such increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If a claim is reviewed at the request of the claimant less within one year from the effective date of the law or VA issue, benefits may be authorized from the effective date of the law.  38 C.F.R. § 3.114(a)(1) (2011). 

The schedular criteria by which traumatic brain injuries are rated were amended prior to the filing of the instant claim.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective October 23, 2008.  The Board notes that the RO mistakenly determined that September 23, 2008 was the effective date of the new TBI regulations.  See April 2010 Statement of the Case.  Thus, the RO granted the Veteran an effective date that is more favorable than that to which he is actually entitled under the law.  Nonetheless, the Board will not disturb the September 23, 2008 effective date assigned.

The Veteran did not appeal the November 7, 1979 rating decision that continued the noncompensable evaluation for service-connected residuals of TBI and that decision is therefore final.  

On November 15, 1979, the RO received a letter from the Veteran's mother concerning his request to reopen a previously denied claim for service connection for seizures.  She stated that the Veteran's seizures were caused by the service-connected TBI.  The Board has considered whether this statement qualifies as an informal claim under 38 C.F.R. § 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The record does not show, nor does the Veteran or his representative contend, that the Veteran was not sui juris in 1979 at the time the RO received the correspondence from his mother.  Even if the 1979 correspondence was from a person recognized as being able to file a claim, such correspondence does not request an increase in the noncompensable evaluation for the service-connected residuals of TBI.

In August 1995, the RO received private treatment records from Dr. W.M. dated from May 1979 to August 1995.  These records reflect that the Veteran was treated for a variety of symptoms, most notably seizures.  (The Veteran's repeated attempts to file a claim for secondary service connection for seizures have been unsuccessful.)  The Veteran received emergency room treatment in April 1987 after a motor vehicle accident.  Although the clinician noted that the Veteran had poor short- and long-term memory, she specifically noted the absence of any dementia, anomia, or aphasia.  These records do not constitute a claim for increase for the Veteran's residuals of TBI.  Thus, this evidence does not show a reasonable probability of entitlement to an increased evaluation.  See 38 C.F.R. § 3.157 (b)(2).

In April 2009, the RO obtained treatment records from the Long Beach VAMC dated from October 2008 to February 2009.  These records also reflect treatment for various disorders.  However, there is no mention at all of the Veteran's TBI or any residuals from this disability.  Thus, these records do not relate to examination or treatment of any TBI residuals.  See 38 C.F.R. § 3.157 (b)(1).  

In sum, the record does not establish an informal or formal claim for an increased evaluation for residuals of TBI between November 1987 and September 2008.  While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.  

With respect to the matter of whether an increase in the Veteran's service-connected residuals of TBI was factually ascertainable in the one-year period prior to December 11, 2008, the claims folder contains no records of treatment for TBI residuals between November 1979 and December 2008.  The Board notes that a June 2009 QTC examiner found the Veteran to have mild cognitive impairment.  In an addendum, she determined that this impairment "might be related to normal decline as part of the aging process" and recommended additional psychometric testing to rule out other causes.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that an increase in the Veteran's residuals of TBI was factually ascertainable on June 3, 2009, but no earlier.  See Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997) (holding that a factually ascertainable "increase" is one to the next disability level).  

For the reasons set forth above, the Board concludes that the appeal for an earlier effective date for a grant of service connection for the assignment of a 10 percent evaluation for residuals of TBI must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than September 23, 2008, for the assignment of an evaluation of 10 percent for residuals of TBI is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


